UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JONATHAN M. GREENE,                   
               Plaintiff-Appellant,
                 v.
                                                 No. 99-2646
CONSOLIDATED FREIGHTWAYS
CORPORATION OF DELAWARE,
               Defendant-Appellee.
                                      
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
             Robert G. Doumar, Senior District Judge.
                          (CA-99-384-2)

                      Argued: December 7, 2000

                      Decided: January 23, 2001

    Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Judd B. Mendelson, STEINGOLD & MENDELSON,
Portsmouth, Virginia, for Appellant. James Willard Walker, Glen
Allen, Virginia, for Appellee. ON BRIEF: James W. Morris, III,
Robert J. Toy, MORRIS & MORRIS, Richmond, Virginia, for Appel-
lee.
2               GREENE v. CONSOLIDATED FREIGHTWAYS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jonathan M. Greene appeals an order of the district court granting
summary judgment to Consolidated Freightways Corporation of Dela-
ware (Consolidated) in Greene’s action concerning an injury he suf-
fered while working as a police officer for the City of Chesapeake,
Virginia. Finding no error, we affirm.

                                   I.

   The record, viewed in the light most favorable to Greene, demon-
strates the following. Greene and twelve other officers traveling on
bicycles were passed very closely by a tractor-trailer driven by Del-
mar Parker for Consolidated Freightways Corporation of Delaware.
Parker did not slow down as he passed the officers in their lane and
sounded his horn for three or four seconds. Several of the officers
approached the vehicle when Parker stopped at a traffic light. Parker
was asked to produce his driver’s license and to pull his vehicle to the
side of the road, but he refused. When he was asked to exit the cab,
he rolled his window up. In response to Parker’s recalcitrance, Chesa-
peake Officer Terrance Myers entered the cab from the passenger
side.

   Greene, who had been near the rear of the bicycle group, then
arrived on the scene. His fellow officers had surrounded the truck on
all sides, including in the front, where officers were standing on the
ground straddling their bicycles. As Greene reached the tractor-trailer,
the gears of the truck engaged. At that point, Greene proceeded to the
driver’s side of the cab, opened the door, and told Parker, "This is the
last time you’re going to be told to step from the cab." J.A. 19 (inter-
nal quotation marks omitted). Parker took the truck out of gear but
refused to exit. Greene then put a "control hold" on Parker, and began
to drag him out of the truck. Id. When Parker’s foot came off the
                GREENE v. CONSOLIDATED FREIGHTWAYS                   3
brake, however, the truck began to roll forward. Parker asked Greene
to allow him to set the parking brake. Greene and Parker then went
back into the cab and Parker engaged the parking brake.

   As Greene was about to pull Parker from the cab, Greene realized
that Parker would hit his head on the ground. Accordingly, Greene
changed his position, planning to fall to the ground with Parker and
use his own body to shield Parker from the impact with the ground
below. When they fell, Parker indeed landed on Greene, and Greene
injured his shoulder.

   Greene filed suit in state court against Parker and Consolidated for
damages suffered as a result of Parker’s alleged negligence. Parker
was dismissed from the suit during the litigation, and the action was
removed to federal court. Consolidated subsequently moved for sum-
mary judgment, claiming that as a matter of law Greene’s claim was
barred by (1) the fireman’s rule, (2) Greene’s assumption of the risk
of his injury, and (3) Greene’s contributory negligence. The district
court granted the motion, concluding as a matter of law (1) that the
fireman’s rule barred Greene’s claim, (2) that Greene assumed the
risk of injury when he decided to throw himself and Parker from the
truck, and (3) that Parker’s conduct did not proximately cause
Greene’s injury.

                                  II.

   Greene does not dispute that he assumed the risk of his injury as
a matter of law when he decided to pull Parker out of the truck and
use his own body to shield Parker from hitting the ground. However,
Greene argues that application of the rescue doctrine precludes a con-
clusion that his assumption of the risk defeats his claim as a matter
of law. Greene maintains that he reasonably believed that his actions
were necessary to protect the officers in front of the rig.

   We review the grant of summary judgment de novo, viewing the
disputed facts in the light most favorable to Greene. See Figgie Int’l,
Inc. v. Destileria Serralles, Inc., 190 F.3d 252, 255 (4th Cir. 1999).
Summary judgment is appropriate "if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any mate-
4                GREENE v. CONSOLIDATED FREIGHTWAYS
rial fact and that the moving party is entitled to a judgment as a matter
of law." Fed. R. Civ. P. 56(c).

   A plaintiff assumes the risk of his injuries when he intentionally
encounters a known danger. See Young v. Lambert, 482 S.E.2d 823,
826 (Va. 1997). The assumption of risk defense is limited, however,
by the rescue doctrine, which allows a plaintiff to recover when he
has placed himself in danger in order to protect others from "apparent
immediate peril of death or serious bodily harm." Commonwealth v.
Millsaps, 352 S.E.2d 311, 313 (Va. 1987); see id. at 313-14. The cir-
cumstances must be sufficiently dire "as to induce a reasonable belief
that some person is in imminent peril." Id. at 314 (internal quotation
marks omitted).

   Here, Greene admitted in his deposition that Parker took the truck
out of gear as soon as Greene entered the cab and before Greene put
Parker into the control hold. Greene also admitted that Parker
engaged the parking brake before Greene took Parker out of the vehi-
cle. Notwithstanding that the vehicle was secured at that point,
Greene contends that he knew that "Parker could engage and disen-
gage[ ] the gears of the truck at will." Brief of Appellant at 20. How-
ever, once Greene had entered the cab and the truck was secured,
there simply was no ground for a reasonable belief that the officers
in front of the truck were in any immediate peril. Accordingly, the
district court correctly held as a matter of law that the rescue doctrine
did not apply and that Greene’s recovery was barred by the doctrine
of assumption of risk.* We therefore affirm the order of the district
court granting summary judgment against Greene.

                                                            AFFIRMED

  *Because we affirm the grant of summary judgment on this basis, we
do not address Greene’s arguments regarding the fireman’s rule and
proximate cause.